840 So.2d 452 (2003)
DEPARTMENT OF CHILDREN AND FAMILIES, STATE OF FLORIDA, Petitioner,
v.
Jerry ANDERSON, Kelvin Jordan, Herbert Coakley, Edward Gioberti, and Clinton Jenkins, Respondents.
Nos. 4D02-2930, 4D02-2935, 4D02-2960, 4D02-3125, 4D02-3306.
District Court of Appeal of Florida, Fourth District.
March 26, 2003.
*453 Douglas Greenbaum, Fort Lauderdale, Attorney for Department of Children and Families, Fort Lauderdale, for petitioner.
Alan H. Schreiber, Public Defender, and Diane M. Cuddihy, Assistant Public Defender, Fort Lauderdale, for respondents.
Gale Ciceric Payne, Gale Payne & Associates, Fort Lauderdale, for Amicus Curiae Ken Jenne, Sheriff of Broward County.

ON MOTION FOR REHEARING
FARMER, J.
We hereby grant Respondents' motions for rehearing, withdraw our previous opinion, and upon reconsideration temporarily and partially leave undisturbed the orders under review.
Upon remand, we direct the trial judge to enter new orders setting fresh dates for compliance with the orders requiring immediate placement. In the event that Petitioner, the Department of Children and Families (DCF), shall thereafter assert that it is unable to comply with such orders under current budgeting and statutory restraints, the trial court shall hold an evidentiary hearing at which all parties, including the Sheriff of Broward County, shall be given the opportunity to present evidence addressing whether DCF does in fact have the ability to comply with such orders.
The trial court shall thereupon make specific findings of fact and conclusions of law as to the issue of DCF's ability to comply with the immediate placement orders. The trial court may then make such orders as it deems appropriate, consistent with its findings and conclusions, regarding the immediate placement of respondents and the enforcement of its orders. Any party may thereafter timely seek appropriate review in this court.
STONE and GROSS, JJ., concur.